Citation Nr: 0503609	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  00-10 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C. § 1151 for a cervical spine disorder (residuals, 
herniated nucleus pulposus, C6-7, postoperative).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a  June 1999 decision by the RO.

This matter was previously before the Board in August 2001 
and May 2003.  On both occasions, it was remanded to the RO 
for additional development.
 
For the reasons set forth below, this appeal is once again 
being REMANDED to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In June 2003, the RO sent the veteran a letter notifying him, 
among other things, that information regarding private 
medical treatment he received could be beneficial to his 
claim.  In August 2003, the RO received a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) from the veteran, indicating 
that a Dr. Eric Dugan was treating him on a monthly basis.  
The RO wrote Dr. Dugan later that same month.  Unfortunately, 
the RO's letter requested "a summary of the veteran's 
hospitalization" rather than outpatient treatment records. 

In response, Dr. Dugan submitted a statement-handwritten on 
the bottom of the VA Form 21-4142 he had been sent-
summarizing the nature of the veteran's treatment at "our El 
Dorado VA clinic."  This appears to refer to the VA 
community-based outpatient clinic in El Dorado, Arkansas.  
However, no clinical records were provided.  

After receipt of the statement from Dr. Dugan, the RO did not 
follow the procedures in 38 C.F.R. § 3.159(c)(1), concerning 
records not in the custody of a Federal department or agency, 
or in 38 C.F.R. § 3.159(c)(2), concerning records in the 
custody of a Federal department or agency, or in 38 C.F.R. 
§ 3.159(e), concerning the duty to notify a claimant of 
inability to obtain records.

Under the circumstances-and in light of the fact that the 
Board cannot rule out the possibility that those records 
could contain information germane to the veteran's claim-it 
is the Board's conclusion that further action is required to 
fulfill the duty to assist.  See 38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2004).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002) 
(absent review, the possibility that records could contain 
relevant evidence cannot be foreclosed).

In August 2004, VA promulgated final regulations to implement 
the current version of 38 U.S.C. § 1151.  See Additional 
Disability or Death Due to Hospital Care, Medical or Surgical 
Treatment, Examination, Training and Rehabilitation Services, 
or Compensated Work Therapy Program, 69 Fed. Reg. 46,426 
(Aug. 3, 2004) (to be codified at 38 C.F.R. §§ 3.154, 3.358, 
3.361, 3.362, 3.363).  On remand, the RO should consider and 
apply the new provisions.

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should make efforts to obtain a 
complete copy of any and all relevant records 
of treatment from Dr. Dugan and/or the VA 
community-based outpatient clinic in El 
Dorado, Arkansas, following the procedures 
set forth at 38 C.F.R. § 3.159 (2004).  Any 
additional evidence received should be 
associated with the claims file.  If 
treatment records are not received, the RO 
should notify the veteran following the 
procedures in 38 C.F.R. § 3.159(e).  

2.  If the foregoing development action 
results in the procurement of additional 
evidence, the RO should contact the VA 
physician who provided prior opinions in this 
case in August 2002 and August 2003.  The 
physician should be asked to review the 
expanded record and to indicate the extent to 
which, if any, the additional information 
impacts on the prior opinions.  If the 
physician who provided the prior opinions is 
no longer employed by VA, or is otherwise 
unavailable, the RO should arrange to obtain 
the necessary additional opinion from another 
qualified individual.  A complete rationale 
should be provided for all opinions 
expressed.

3.  Thereafter, the RO should take 
adjudicatory action on the claim here in 
question.  In doing so, the RO should 
consider and apply the new regulations 
implementing the current version of 38 U.S.C. 
§ 1151.  If the benefit sought remains 
denied, the RO should furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, the current version of 
38 C.F.R. § 3.361.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


